982 So. 2d 1194 (2008)
VCI COMPANY d/b/a Vilaire Communications, Petitioner,
v.
FLORIDA PUBLIC SERVICE COMMISSION, Respondent.
No. 1D08-2383.
District Court of Appeal of Florida, First District.
May 16, 2008.
*1195 Katherine E. Giddings and Nancy M. Wallace of Akerman, Senterfitt, Tallahassee, for Petitioner.
No appearance for Respondent.
PER CURIAM.
DENIED. See Mandico v. Taos Const., Inc., 605 So. 2d 850 (Fla.1992) (holding the lower tribunal has jurisdiction to determine its own jurisdiction and prohibition will not lie to divest a lower tribunal of jurisdiction to hear and determine that question); Board of County Comm'rs of Metro. Dade County v. Wood, 662 So. 2d 417 (Fla. 3d DCA 1995) (reversing circuit court's granting of prohibition relief where board had not ruled on issue of its jurisdiction).
BENTON, LEWIS, and ROBERTS, JJ., concur.